Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Richard A. Kaminsky appeals the district court’s order adopting the magistrate judge’s recommendation and dismissing his complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by *610the district court. Kaminsky v. Wake Forest Univ. Baptist Med. Ctr., WFUBMC, No. 1:08-cv-00882-JAB-PTS, 2010 WL 2583513 (M.D.N.C. July 19, 2010). We deny as moot Kaminsky’s motion to expedite. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.